Name: Commission Decision No 323/92/ECSC of 7 February 1992 terminating the antidumping proceeding concerning imports of certain merchant bars and rods of alloy steel originating in Turkey
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  competition;  Europe;  technology and technical regulations
 Date Published: 1992-02-12

 Avis juridique important|31992S0323Commission Decision No 323/92/ECSC of 7 February 1992 terminating the antidumping proceeding concerning imports of certain merchant bars and rods of alloy steel originating in Turkey Official Journal L 035 , 12/02/1992 P. 0012 - 0012COMMISSION DECISION No 323/92/ECSC of 7 February 1992 terminating the anti-dumping proceeding concerning imports of certain merchant bars and rods of alloy steel originating in TurkeyTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2424/88/ECSC of 29 July 1988 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1) and in particular Article 9 thereof, After consultation within the Advisory Committee as provided for by the above Decision, Whereas: (1) In February 1990 the Commission received a complaint lodged by the European Confederation of Iron and Steel Industries (Eurofer) on behalf of producers whose collective output constitutes the majority of Community production of the products in question. The complaint contained evidence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of a proceeding. The Commission accordingly announced, by a notice published in the Official Journal of the European Communities (2), the initiation of an anti-dumping proceeding concerning imports into the Community of certain merchant bars and rods, not further worked than hot-rolled, hot-drawn or extruded, falling within CN codes ex 7228 30 10, ex 7228 30 33 and ex 7228 30 80, originating in Turkey. (2) The Commission commenced the investigation by seeking from the parties involved, and verifying, the information necessary for the assessment of dumping and injury. (3) On 7 November 1991 the Commission was informed by the complainant that it was withdrawing the complaint because of profound changes in the market place. (4) In these circumstances, the Commission considers that further investigation is not necessary and the proceeding should be terminated, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding concerning imports of certain merchant bars and rods of alloy steel originating in Turkey is hereby terminated. Done at Brussels, 7 February 1992. For the Commission Frans ANDRIESSEN Vice-President